The suggestion is made on behalf of appellant that, conceding the power of an administrator to make advances to distributees as against their creditors, which will be confirmed on final settlement, such acts on the part of an administrator, before his appointment and qualification as such, are not entitled to the same confirmation and protection. The argument is that in the case of advancements before appointment, a creditor, not knowing who would become administrator, would be powerless to protect his claim against a distributee by any sort of intervention before any advancement could be made. Theoretically, this argument is not without merit. But, practically, it will not often happen that the creditor will be unable to locate the custodian or assets belonging to the decedent; and only a custodian of the assets would be protected by the relation back of his appointment as administrator, when he has dealt with them as if he were already clothed with that authority.
But, however inconvenient the results of the rule may be, it is a rule of practically universal recognition that: *Page 676 
"When letters testamentary or of administration are issued, they relate back so as to vest the property in the representative as of the time of death and validate the acts of the representative done in the interim; but such validation or ratification applies only to acts which might properly have been done by a personal representative, and the estate ought not to be prejudiced by wrongful or injurious acts performed before one's appointment." 23 Corp. Jur. 1180, § 400.
Our own decisions are in accord. Ward v. Bevill, 10 Ala. 197,200, 44 Am. Dec. 478; Nance v. Gray, 143 Ala. 234, 241,38 So. 916, 5 Ann. Cas. 55.
This being the law, it was not material that the evidence showed, if it did, that the advancement was made by the respondent bank, as custodian of money belonging to the decedent's estate, before it actually qualified as administrator.
The application for rehearing will be overruled.